          Case 1:20-cv-07599-AT Document 51 Filed 12/04/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
KEITH WHITTAKER,                                              DOC #: _________________
                                                              DATE FILED: 12/4/2020
                              Petitioner,

                                                                       20 Civ. 7599 (AT)
               -against-
                                                                            ORDER
MHR FUND MANAGEMENT LLC, MHR
INSTITUTIONAL ADVISORS II LLC, AND MHR
INSTITUTIONAL ADVISORS III LLC,

                        Respondents.
ANALISA TORRES, District Judge:

        A petition to vacate, modify, or confirm an arbitration award must be “treated as akin
to a motion for summary judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109
(2d Cir. 2006); see also ICC Chem. Corp. v. Nordic Tankers Trading A/S, 186 F. Supp. 3d
296, 299–300 (S.D.N.Y. 2016). The parties must therefore move in accordance with Rule 56
of the Federal Rules of Civil Procedure and Local Rule 56.1 of the Southern District of New
York. Accordingly, by December 14, 2020, the parties shall exchange 56.1 statements. By
December 22, 2020, the parties shall file on the docket their 56.1 statements and responses.

       SO ORDERED.

Dated: December 4, 2020
       New York, New York
